4:20-cv-03241-HMH-TER           Date Filed 12/14/20     Entry Number 34        Page 1 of 3




                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF SOUTH CAROLINA
                                    FLORENCE DIVISION

 Leroy Griffin, #33202-171,                    )
 a/k/a Leroy Anthony Griffin,                  )
                                               )
                         Plaintiff,            )       C.A. No. 4:20-3241-HMH-TER
                                               )
                vs.                            )          OPINION & ORDER
                                               )
 Sherri Buddin,                                )
 Sgt. Mrs. Reid,                               )
 Lt. Moyd,                                     )
 Sgt. Jitt Wilson,                             )
 Sgt. Rico Ravenell,                           )
 Lt. Mr. Linbury,                              )
 Lt. Lavoia Ceasar,                            )
 Corp. Ms. Pressley,                           )
 Ofc. Ohio Duke,                               )
 Lt. Mr. Courtney,                             )
 Ofc. Jada Fulton,                             )
 Ofc. Laquisha Strong,                         )
                                               )
                         Defendants.           )

         This matter is before the court with the Report and Recommendation of United States

 Magistrate Judge Thomas E. Rogers, III made in accordance with 28 U.S.C. § 636(b) and Local

 Civil Rule 73.02 of the District of South Carolina.1 Leroy Griffin (“Plaintiff”), a current federal

 prisoner proceeding pro se, filed this action pursuant to 42 U.S.C. § 1983, alleging violations of

 his civil rights while a pretrial detainee at Williamsburg County Detention Center. In his Report

 and Recommendation, Magistrate Judge Rogers recommends partial dismissal of the complaint



        1
           The recommendation has no presumptive weight, and the responsibility for making a
 final determination remains with the United States District Court. See Mathews v. Weber, 423
 U.S. 261, 270 (1976). The court is charged with making a de novo determination of those
 portions of the Report and Recommendation to which specific objection is made. The court
 may accept, reject, or modify, in whole or in part, the recommendation made by the Magistrate
 Judge or recommit the matter with instructions. 28 U.S.C. § 636(b)(1).
4:20-cv-03241-HMH-TER          Date Filed 12/14/20      Entry Number 34        Page 2 of 3




 without prejudice and without issuance and service of process as to certain claims and

 defendants. (R&R, generally, ECF No. 21.)

        Plaintiff filed objections to the Report and Recommendation. Objections to the Report

 and Recommendation must be specific. Failure to file specific objections constitutes a waiver of

 a party’s right to further judicial review, including appellate review, if the recommendation is

 accepted by the district judge. See United States v. Schronce, 727 F.2d 91, 94 & n.4 (4th Cir.

 1984). In the absence of specific objections to the Report and Recommendation of the

 magistrate judge, this court is not required to give any explanation for adopting the

 recommendation. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983).

        Upon review, the court finds that Plaintiff’s objections are non-specific, unrelated to the

 dispositive portions of the magistrate judge’s Report and Recommendation, or merely restate his

 claims. Accordingly, after review, the court finds that Plaintiff’s objections are without merit.

 Therefore, after a thorough review of the magistrate judge’s Report and the record in this case,

 the court adopts Magistrate Judge Rogers’ Report and Recommendation and incorporates it

 herein by reference.

        It is therefore

        ORDERED that the complaint is partially dismissed in accordance with the Report and

 Recommendation. It is further

        ORDERED that Defendants Buddin, Fulton, and Ceasar are summarily dismissed with

 prejudice and without issuance and service of process. It is further

        ORDERED that all of Plaintiff’s claims against Defendants Wilson, Reid, Duke, Strong,

 Moyd, Courtney, Linburg, Ravenell, and Pressley are dismissed, with the exception of his


                                                  2
4:20-cv-03241-HMH-TER             Date Filed 12/14/20       Entry Number 34        Page 3 of 3




 religious accommodation claims, as more fully set out in the Report and Recommendation. It is

 further

           ORDERED that this matter is referred to the magistrate judge for further proceedings.

           IT IS SO ORDERED.

                                                  s/Henry M. Herlong, Jr.
                                                  Senior United States District Judge

 Greenville, South Carolina
 December 14, 2020


                                  NOTICE OF RIGHT TO APPEAL

           The Plaintiff is hereby notified that he has the right to appeal this order within thirty (30)

 days from the date hereof, pursuant to Rules 3 and 4 of the Federal Rules of Appellate

 Procedure.




                                                     3
